Per Curiam.
The decision of the justice, in overriding the plea of the former suit and recovery between the same parties,' and in which the plaintiff below was sued, and neglected to set off the demand for which he then sued, was clearly erroneous. And though the verdict and judgment below were in favour of the now plaintiff in error, he may bring error to reverse it; (3 Burr. 1772.) and it is to be presumed that he has suffered a loss, by the decision of the justice, to the amount of the demand for which he was sued, as it went to reduce the balance due to him. The judgment below must be reversed.
Judgment reversed.